 In the Matter OfMEIER & FRANKCOMPANY, INC.andBUILDING SERv-ICE EMPLOYEESUNION, LOCAL No. 49, A. F. L.Case No. 19-R-1230-Decided February 28,1944Mr. Abe Eugene Rosenberg,of Portland, Oreg., for the Company.Mr. Herbert B. Galton,of Portland, Oreg., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Building Service Employees Union,Local No. 49, A. F. L. herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation, of em-ployees of Meier & Frank Company, Inc., Portland, Oregon, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Joseph D. Holmes, TrialExaminer.Said bearing was held at Portland, Oregon, on Decem-ber 22, 1943.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record ,in the case, the Board makes the following :FINDINGS OF FACT.THE BUSINESS OF THECOMPANYMeier & Frank Company, Inc., an Oregon. corporation, operates alarge department store and a warehouse in Portland, Oregon.At theretail store practically all types of merchandise are sold.The Com-pany obtains about 50 percent of the merchandise it buys for resale,from points outside the State of Oregon. Its annual sales amount to55 N. L. R. B., No. 18.101 102DECISONSOF NATIONALLABOR RELATIONS BOARD$25,000,000, 1 percent of which represents mail order sales to pointsoutside the State of Oregon. In addition to the mail order business,the Company maintains a regular delivery service within the City ofVancouver, Washington.Th Company denies the Board's jurisdiction generally, and specif-ically as concerns its elevator operators.Both phases of its objectionhave been the subject of judicial review wherein the Board's jurisdic-tion was affirmed.'We find, therefore, that the Company is engagedin commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATION INVOLVEDBuilding Service Employees Union, Local No. 49, affiliated withthe American Federation of Labor, is -a labor organization admittingto membership employees of the -Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its elevator operators unlessthe Board finds that elevator operators constitute an appropriate unitand certifies the Union in the unit.-A statement of. a Board agent, introduced into evidence at thehearing, indicates that the.Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITOn March 5, 1943, the Company, by stipulation signed in settlementof a charge filed by the Union against it, r cognized the Union asbargaining representative for the janitors, janitresses, and watchmen,excluding maids and elevator operators, in its retail store.The Unionnow requests a separate unit of passenger elevator operators.TheCompany insists that elevator operators should be represented in aunit composed of all maintenance employees at the store.There are 20 passenger elevators and- 8 freight elevators in thestore.The passenger elevators are divided into banks of 5 each.TheI SeeN. L. R. B.v.J.L. HudsonCo., 135 F. (2d) 380. See alsoN. L. If. B.v.VirginidElectric Power Company,115 F.(2d) 414, aff'd. in this point,314 U. S. 469;Butler Bros.v.N. L. R.B., 134 F.(2d) 981.'The Field Examiner reported that the Union submitted 31 authorization cards all ofwhich bore apparently genuine original signatures;that the names of 28 persons.appearingon the cards were listed on the Company's pay roll of November 8, 1943, which containedthe names of approximately 50 employees in the appropriate unit ; and that the cardswere dated in September,October,and November 1943. MEIER,& FRANK COMPANY, INC.103operation of each bank is controlled by a dispatcher.. The, operatorsof the passenger elevators must have a general knowledge' of everydepartment in, the store.They, are often transferred to the salesforce if, they so desire., For these reasons the qualifications of personschosen for positions as elevator, operators, and. the training given themdiffergreatly from, the characteristics and training necessary toqualify one for other; maintenance jobs, in the store.These factors,together with the specialized character of their work . mark , elevatoroperators, including freight, elevator operators,3,as a distinct occupa-tional group separable, from other maintenance employees, appropriate,.,We find that all elevator operators in the Company's retail storeincluding dispatchers' but excluding all supervisory employees withauthority to hire, promote, discharge,' discipline ; or ,otherwise effectchanges in the status of employees or effectively recommend suchaction 5 constitute a unit ap'pr'opriate' for'the purposes, of collectivebargaining within the meaning of Section 9 '(b)' of the Act.v. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the'pay-roll period immediately preceding the date of the Direction ofElection herein, subject to"the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to-Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Meier & FrankCompany, Inc., Portland, Oregon, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,aWe do not subscribe to the Union's attempted distinction between freight and passenger'elevator operatois4All parties agreed that dispatchers are not supervisory employees6Miss Ball, supervisorof elevatoroperators,fallswithin this description an l is, thei e-fore, excluded. 104DECISONSOF NATIONALLABOR RELATIONS BOARDamong the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Building Service Employees Union, LocalNo. 49, A. F. L., for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.[Seeinfra,55 N. L. R. B. 1148 for Supplemental Decision and Cer-tification of Representatives.]